Citation Nr: 0608596	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) health care system.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1957 to 
August 1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 of the VA medical 
center (VAMC) in Fort Harrison, Montana, which denied the 
veteran's claim for enrollment in the VA health care system.

In February 2004 the veteran perfected his appeal and elected 
to have the case decided without a hearing.


FINDINGS OF FACT

1.  The veteran filed his VA Form 10-10EZ and Application for 
Health Benefits for enrollment and access to the VA medical 
care benefits package in February 2004.

2.  The financial information provided in his Application for 
Health Benefits placed the veteran in Priority Group 8; he is 
not service-connected for any disability and he has no 
special eligibility attributes that qualify him for an 
improved priority group enrollment.


CONCLUSION OF LAW

The veteran does not meet the qualifications for enrollment 
and access to the VA medical care benefits package for 
receipt of VA medical treatment.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

These provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

However, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  Such 
circumstances include, but are not limited to, the claimant's 
eligibility for the benefits sought because of a lack of 
qualifying service, lack of veteran's status, or the lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  The Board also 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim for entitlement 
to VA benefits. Therefore, no further assistance with the 
development of evidence is required.  The Board notes that 
the essential facts of the case are not in dispute, and the 
resolution depends on the application of the law rather than 
on weighing of the evidence. When there is extensive factual 
development in the case, and there is no reasonable 
possibility that any further assistance would aid in 
developing a claim, VCAA does not apply.  38 U.S.C.A. § 5103A 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim").  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

In this case, the Statement of the Case (SOC) informed the 
veteran of the pertinent law and regulations and the reasons 
and bases for VA's decision.  He was provided the opportunity 
to submit additional arguments based on these provisions.  

Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).

Turning to the claim on appeal, the Board notes that the 
Secretary of VA has defined eight categories of eligibility 
for enrollment in the VA healthcare system. 38 C.F.R. § 
17.36(b).  In the current case, the veteran's status places 
him in Priority Group 8, subpriority (g).  Priority Group 8 
is comprised of veterans with income and/or net worth above 
the VA Means Test threshold and the HUD geographic index who 
agree to pay specified copayments.  Subpriority (g) is 
comprised of non-service-connected veterans applying for 
enrollment after January 16, 2003.  Id.

VA regulations provide that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. § 
17.36(c)(2).

The evidence shows that the veteran applied for VA health 
benefits in February 2004.  He asserts that he is entitled to 
VA medical care due to the fact that he served on active 
duty, the cost of private health insurance is very high and 
unaffordable, and that it is fundamentally unfair to deny 
benefits to Priority Group 8 veterans who applied for said 
benefits after January 17, 2003.  The financial information 
provided in his Application for Health Benefits placed him in 
Priority Group 8.  The veteran is not service-connected for 
any disability and he has no eligibility attributes that 
would qualify him for a priority group more favorable than 
Group 8.  Applying the applicable law and regulation to the 
facts of his claim, the Board concludes as a matter of law 
that the veteran's Priority Group 8 (g) status precludes him 
from eligibility for enrollment in the VA health care system.

The veteran also asserts that VA failed to inform him of the 
above noted cut off date of January 17, 2003.  While the 
appellant was apparently unaware of the date in question, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the CAVC noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris at 265.

Since the law pertaining to eligibility for VA health care 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to enrollment in the VA health care system is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


